Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 3/5/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  U.S. Patent No. 9,958,440 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 31, 33, 34, 40-41, 47, 52, 54, 56-58 and 63-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al. (US 2006/0160164, Pub Date: 07/20/2006, hereinafter “Miller”), in view of Rylatt et al. US 20060134713 (hereinafter “Rylatt”). 
Regarding claims 31, 34-35, 40-41, 47, 54 and 58, Miller teaches throughout the publication a sandwich assay immunosensor method comprising contacting the sensor first with a sample and then with a wash fluid prior to recording a response from the sensor. In specific embodiments, the sample is amended with an antibody-enzyme conjugate that binds 
While Miller discloses that magnetic forces are used to concentrate the particles at the electrode for measurement (para. 0192), Miller does not explicitly disclose a magnet, nor a high-field magnet.


Paragraph 0059 discloses the following
“A high-field magnet, e.g., a permanent magnet or an electromagnet, is positioned proximate to the immunosensor chip (e.g., below) or incorporated into the immunosensor chip, for attracting the beads in the conduit substantially proximate to the sensing electrode. This magnetic zone functions to substantially retain the beads at or near the sensing electrode surface during removal of the unbound sample and washing of the electrode…”
Thus it appears that a high-field magnet refers to a permanent magnet or electromagnet that is capable of attracting beads in a conduit substantially proximate to a sensing electrode.
While Miller discloses that magnetic forces are used to concentrate the particles at the electrode for measurement (para. 0192), Miller does not explicitly disclose a magnet, nor a high-field magnet. However one skilled in the art would have recognized that a magnet is necessary in order to carry out the function described by Miller, i.e., to concentrate the particles at the electrode.
Moreover, Rylatt discloses use of a magnet for holding magnetic beads in the desired location.
For example, in paragraph 0046, Rylatt discloses that immobilized binding site and/or probe conjugate is supported on beads that may be magnetic, and that a magnet may be included to hold the magnetic beads in the reaction chamber and to stop them from moving to the detection chamber.  For example, the immobilized biding site can be positioned on magnetic beads within the reaction chamber.

“As mentioned above, beads can have characteristics such that they will remain in the reaction chamber when the sample transfers to the detection chamber.  For example, the para-magnetic beads can be aligned with field lines of an applied magnetic field such that they are held by the field and thus prevented from being transferred with the sample to detection chamber.  The magnetic field can be applied by any suitable device such as an electromagnet 
or, in an alternative embodiment when it is desired to minimize power consumption, the magnetic field can be applied by a permanent magnet.  In one embodiment the magnet or magnets could be placed so that they are closer to the location in the reaction chamber of the probe conjugate and further from the location in the reaction chamber of the para-magnetic beads.” Paragraph 0059. Emphasis added.
	Thus, the electromagnet or permanent magnet disclosed by Rylatt is equivalent to a high-field magnet. 
It would have been obvious to one skilled in the art to provide a high-field magnet or electromagnetic, such as disclosed by Rylatt, to provide hold the beads in place as disclosed by Miller.
Furthermore, Examiner notes that Miller discloses that the sensor includes a conduit (see para. 0142 disclosing a sample-holding chamber connected to a first conduit which contains an analyte sensor or array of analyte sensors), and in one embodiment the sensor includes an electrode (para. 0147), and the cartridge of the sensor includes a sample holding chamber and conduits where fluids flow via a pump (para. 0163), and magnetic particles are used (see para. 0192 disclosing that magnetic particles that are localized to an amperometric portions of the conduits and sample chamber that can optionally be coated with dry reagents, such as antibody-enzyme conjugates, to amend a sample or fluid, wherein sample or fluid is passed over the dry reagent to dissolve it).
However, Miller is silent as to the position of the electrode and the magnetically susceptible beads coated with capture antibodies being provided as a dry reagent. More specifically, Miller is silent as to the conduit comprising the sensor electrode and a dry reagent attached to the sensor conduit in a region upstream of the sensing electrode, wherein the dry reagent comprises magnetically susceptible beads coated with capture antibodies, as claimed by Applicant.
While Miller is silent as to the electrode being provided in the conduit of the sensor, it would have been predicable by one skilled in the art that providing the electrode in the conduit allows for use of the electrode in the performance of the assay disclosed by Miller.
As to providing the magnetically susceptible beads as a dry reagent attached to the conduit upstream of the sensing electrode, Rylatt teaches such limitations as follows.
More specifically, Rylatt discloses the following.
“[M]ethods and devices for detecting the presence of an analyte of interest.  A biosensor device can include a reaction chamber and an electrochemical detection chamber.  The reaction chamber can include at least one immobilized binding site and a probe conjugate adapted to bind to at least one of the target analyte and the immobilized binding site, while the 
“In one aspect, the immobilized binding sites and the probe conjugate are intermixed in the reaction chamber.  Alternatively, the immobilized binding sites and the probe conjugate are positioned separately.  For example, immobilized binding sites can be located on magnetic beads that are dried on a surface of the reaction chamber.  When a liquid sample is introduced into the reaction chamber, a magnetic field can be used to keep the magnetic beads and immobilized binding sites from moving into the detection chamber.” Para. 0009. Emphasis added.
Thus while Miller does not give more details regarding the structures of the sensors, its conduits, and magnetic beads, it would have been obvious to one skilled in the art to provide these elements in the manner known in the art, such as providing magnetic bead that are provided in a dried state attached to the conduit upstream of the detection chamber [equivalent to the Miller sensing electrode in the conduit], as shown by Rylatt, since it is predictable that this manner of providing the magnetic bead reagents in the Miller invention is one alternative means that allows for use of the reagents in the performance of the Miller assay. 
The skilled artisan would have had reasonable expectation of success such both Rylatt and Miller disclose use of magnetic beads to move materials in a conduit wherein the analyte is 
Regarding claim 33, Miller teaches the method wherein the sample is amended with an anticoagulant (paragraph 0130). 
Regarding claims 50-51, Miller teaches the method wherein the beads or signal antibody-conjugates dissolve from a dry matrix into the sample (Miller, paragraph 0172).
Regarding claim 56, Miller teaches the method wherein step (a) occurs in a first portion of the conduit and step (b) occurs in a second portion of the conduit (Miller, paragraphs 0170-0173).
Regarding claim 52, Miller in view of Rylatt teach the method as described above. However, the references are silent as to the weight percent of the captured beads and therefore does not explicitly teach that over 50 wt% of the beads are captured. However, this range appears to fall within a workable range, and providing parameters of the disclosed elements of the device (e.g., dimension of conduits and beads and magnet, for example) such that 50 wt% of the beads are captured would have required ordinary skills in the art.
Regarding claim 57, although Miller does not specifically teach the conduit height of about 0.2 mm to about 5 mm and a width of about 0.2 mm to about 5 mm, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process 
Regarding claim 63, Miller teaches the method wherein the washing of said electrode is performed with a wash fluid applied as at least one meniscus (Miller, paragraph 0210).
Regarding claim 64, Miller teaches the method is performed by a system comprising a reader and a single-use cartridge containing the immunosensor (paragraph 0142).

Claims 44 and 46 are rejected under U.S.C. 103(a) as being unpatentable over Miller et al. (US 2006/0160164, Pub Date: 07/20/2006), in view of Rylatt et al. US 20060134713 (hereinafter “Rylatt”), as applied to claim 31 above (hereinafter “Modified Miller”), and further in view of Ramanujan (“Magnetic particles for biomedical applications”, Chapter 17, Biomedical Materials,  Springer, NY, 2009, IDS 01/25/2019).  
	Miller and Rylatt, discussed above, is silent as to other types of materials the magnetic beads may comprise, and therefore does not explicitly teach that the beads comprise ferrite, magnetite, or a magnetically susceptible core with a polymer coating. 
Ramanujan et al. on the other hand, teach that magnetic beads for use in biomedical applications is known in the art (Pg. 485), and that materials for such uses include ferrites and magnetite as in claims 17 and 18 (Pg. 480). In addition the reference teaches that magnetic beads may be coated with a polymer (i.e. a magnetically susceptible core with a polymer coating) as in claim 19 (Pg. 485), and that it is known in the art to couple beads to antibodies (Pg. 486). In addition, the reference teaches that “materials with high magnetization and high susceptibility are preferred for applications such as drug targeting and magnetic separation” (Pg. 485), that it is known that antibody functionalized magnetic particles are used for antigen (i.e. analyte) purification and detection (Pg. 486), and that a polymer coating “reduces aggregation and prevents the magnetic particle from being exposed directly to the body” (Pg. 485).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the paramagnetic beads taught by Miller and Rylatt to: make the beads comprise ferrite or magnetite because both ferrites and magnetite are magnetic compounds which are known to be used in magnetic particles for biomedical applications such as immunoassays; coat the magnetic particles with a polymer because this would reduce aggregation; and couple antibodies to the magnetic beads in order to functionalize them and render them able to identify a desired antigen (i.e. analyte).  
One would have been motivated to modify the beads and use ferrite or magnetite in order to have particles that have different magnetic properties such as “high susceptibility” as taught by Ramanujan et al., and which therefore allow the particles (i.e. beads) to be susceptible to external factors which are applied for separation or sensing such as the devices 

Claims 36, 39 and 42 are rejected under U.S.C. 103(a) as being unpatentable over Miller et al. (US 2006/0160164, Pub Date: 07/20/2006), in view of Rylatt et al. US 20060134713 (hereinafter “Rylatt”), as applied to claim 31 above (hereinafter “Modified Miller”) and further in view of Kokoris et al. (Pre Grant Publication 2009/0148847) and K&J Magnetics (kjmagnetics.com, neodymium cylinder magnets, D22-N52). 
 	Modified Miller teaches the method as described above. However, the references fail to teach what types of materials the magnet comprises and does not specifically teach that materials include neodymium iron boron(NdFeB) alloy, or that the magnet provides a magnetic field of greater than about 0.1 Tesla. 
Kokoris et al. teach that the permanent magnet particulates are comprised of a NdFeB and a Nd.sub.2Fe.sub.14B alloy as in claim 36 (see especially at [0077]), and that the magnetic particulates provide a magnetic field of greater than about 0.1 Tesla as in claim 39 (see especially at [0180]). Kokoris also teaches neodymium cylindrical magnets with diameters of 5 
K&J Magnetics teach a cylindrical magnet of diameter and length of 1/8 of an inch (i.e. about 0.1 mm to about 5 mm) as in claim 15 (Pg. 1). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the magnet taught in Modified Miller by having it comprise the alloys taught in Kokoris such that it has a magnetic field of greater than about 0.1 Tesla, and to modify the magnet such that it has a diameter and length of about 0.1 - 5 mm as taught by K&J Magnetics in order to have a high-field magnet whose size is in the order of magnitude of the device. 
One skilled in the art at the time of invention would have been motivated to
combine the magnet of Modified Miller with the magnet of Kokoris et al. because it would have been desirable to use a magnet that is well known in the art to have a greater magnetic moment than other types of magnets, while also using a magnet that has a greater ability to repel and attract necessary components to the magnet, as taught by Kokoris et aI. (see at [0218], for example), and with dimensions that allow for the positioning of the magnet in the proximity of the test pad as taught by Kokoris (see at [0179] and [0180], for example).

Claim 43 is rejected under U.S.C. 103(a) as being unpatentable over Miller et al. (US 2006/0160164, Pub Date: 07/20/2006), in view of US 20060134713 (hereinafter “Rylatt”),

as applied to claim 31 above (hereinafter “Modified Miller”), as evidenced by Rossier et al. (“Plasma etched polymer microelectrochemical systems” Lab Chip 2002, 2, 145-150), and further in view of Kokoris et al. (Pre Grant Publication 2009/0148847). 
Regarding claim 43, Modified Miller teach the method as described above. However, the references do not provide full details regarding fabrication of their device, but refer to their (Berti) prior work: "The fabrication process of the microchannel systems was described elsewhere (Rossier et al., 2002; Reymond et al., 2008) (Pg. 973). As evidenced by Rossier, et al. (2002) the device taught by Modified Miller teaches: microchannels with a depth (i.e. height) of less than 40 µm. 
Kokoris et al. teach that the permanent magnet is positioned proximal to the test pad (see at [0179-0180], for example) and is positioned such that the magnetic force field "is experienced by paramagnetic particles" (see at [0121] for example). 
 	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Modified Miller by positioning the magnet close enough to the electrodes in order to maximize the ability of the magnet to retain the magnetic beads in each channel. It would have been obvious to position the magnet so that it could retain the beads in a region of less than 200 µm from the electrode array (i.e. the magnet is positioned to yield an event horizon in the range of less than about 200 µm in the region of the electrode array) because, as taught by Kokoris, in order for the magnetic beads to "experience" the magnetic field the magnet should be positioned proximal to the test pad. One would have been motivated to optimize the position of the magnet so that it is able to retain the beads in the channels, in order to do this the magnet must be positioned so that it can retain or direct the beads in at least the .

Response to Arguments
Applicant’s arguments regarding Berti with respect to the above-rejected claim(s) have been considered but are moot because the new ground of rejection does not rely Berti for any teaching or matter specifically challenged in the argument.
With respect to the newly recited limitations, the grounds for rejection have been amended to address these limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641